Citation Nr: 1427283	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had verified active service from December 1966 to October 1970 with the Navy and from January 1985 to July 1991 with the Army/Army Reserve National Guard.  The Veteran had additional duty with the Army Reserve and the Indiana Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Detroit, Michigan, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral hearing loss and tinnitus.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his May 2010 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran was subsequently scheduled for an August 2010 hearing before a Veterans Law Judge sitting at the RO.  Unfortunately, the Veteran failed to report for the scheduled hearing.  Therefore, the Board will continue with the appeal.  

The Board notes that the Veteran limited his appeal to the issue of entitlement to service connection for hearing loss on his May 2010 VA Form 9.  The Veteran's representative continued to provide arguments as to the claim for service connection for tinnitus on the June 2010 Statement of Representative (VA Form 646) and May 2014 Appellate Brief.  Therefore, the Board accepts the claim for service connection for a tinnitus as being on appeal.  See e.g. Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).

In his May 2010 VA Form 9, the Veteran advanced that he sustained bilateral ruptured tympanic membrane (eardrum) as a naval diver and a member of an underwater demolition team.  The Veteran's written statement may be reasonably construed as a claim of entitlement to service connection for a bilateral tympanic membrane disorder to include trauma residuals.  The issue has not been adjudicated by the RO and is REFERRED to the RO for appropriate action.

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss and tinnitus are warranted as he sustained the claimed disabilities as the result of "bilateral tympanic membrane rupture due to barotrauma as a frogman diving while serving in the Navy."  

The Veteran's July 1991 Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that the Veteran was assigned to the Indiana Army Reserve National Guard.  A May 2009 VA letter to the Michigan National Guard states that multiple requests had been made for the Veteran's service treatment records.  The record does not reflect that the Indiana Army Reserve National Guard had been contacted and requested to forward the Veteran's service treatment records.  VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The report of an August 2008 VA audiological examination states that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner concluded that "unfortunately, Reserve duty is not include for rating purposes" and "it is this clinician's opinion that the Veteran's claimed hearing loss and tinnitus is not due to active military service noise exposure."  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service or while performing active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  The fact a Veteran was attached to a regular or reserve unit during such service is not relevant.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the audiological examiner's erroneous statement, the Board finds that an additional VA audiological evaluation is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his bilateral hearing loss and tinnitus disabilities and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Contact the Indiana Army Reserve National Guard and request that forward all available service treatment records associated with such duty for incorporation into the record.  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record.  

4.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his bilateral hearing loss and tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should set forth all current ear and audiological diagnoses and advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss and tinnitus had its onset during active service; is related to the Veteran's military duties as a naval frogman and a member of an underwater demolition team; or otherwise originated during active service/active duty.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issue of service connection for both bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

